DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On June 23, 2011, the court sent the parties a Journal Entry memorializing deadlines agreed upon by the parties during the case management conference on June 22, 2011. As agreed upon by the parties, Defendant timely filed written recommendations on July 12, 2011, stating that "it is my recommendation that the adjustments made to your Oregon return be upheld." Plaintiff was to file a written response to Defendant's recommendations by August 12, 2011. The Journal Entry advised that failure to comply with the deadlines set forth therein would result in dismissal of Plaintiff's appeal.
Plaintiff's deadline has passed and the court has not received Plaintiff's written response to Defendant's recommendations or any further communication from Plaintiff. Consequently, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on August 29, 2011. The Court filed and entered this documenton August 29, 2011.
 *Page 1